TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 19, 2020



                                       NO. 03-19-00402-CR


                                    Sylvia Alexander, Appellant

                                                 v.

                                    The State of Texas, Appellee




     APPEAL FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment adjudicating guilt entered by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no error in the

court’s judgment requiring reversal. However, there was error in the judgment that requires

correction. Therefore, the Court modifies the trial court’s judgment adjudicating guilt to reflect

that the “Statute for Offense” is “22.01(a)(1), (b)(4) Penal Code.” As modified, the trial court’s

judgment adjudicating guilt is affirmed. Because appellant is indigent and unable to pay costs,

no adjudication of costs is made.